—Appeal from judgment, Supreme Court, New York County (James Leff, J.), rendered June 28, 1990, convicting defendant, upon a plea, of criminal possession of a weapon in the third degree and attempted criminal possession of a controlled substance in the first degree, and sentencing him to concurrent prison terms of 1 to 3 years and 3 years to life, respectively, unanimously held in abeyance, motion to relieve counsel of his assignment granted and new counsel assigned.
Application of appellate counsel to withdraw as counsel (see, People v Saunders, 52 AD2d 833) is denied as counsel has failed to analyze issues presented in the record of the plea and sentence proceedings which resulted in defendant’s conviction. *461Moreover, assigned counsel failed to give an adequate recitation of the underlying facts as they were developed at the suppression hearing and failed to make reference to defendant’s pro se motion to withdraw his guilty plea filed prior to sentencing. Since our own review cannot substitute for the single-minded advocacy of appellate counsel (People v Casiano, 67 NY2d 906, 907), assignment of new appellate counsel is required. Concur—Sullivan, J. P., Rosenberger, Ross and Asch, JJ.